Case 4:09-cr-20614-LVP-MJH ECF No. 73, PageID.305 Filed 02/09/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

    UNITED STATES OF AMERICA,

                     Plaintiff,                       Criminal Case No. 09-20614
                                                      Honorable Linda V. Parker
         v.

ANTONIO LYNN FLUKER,

                   Defendant.
    ________________________________/

          OPINION AND ORDER DENYING MOTION FOR EARLY
          TERMINATION OF SUPERVISED RELEASE (ECF NO. 67)

        In April 2010, Defendant pleaded guilty pursuant to a plea agreement to two

counts of identity theft in violation of 18 U.S.C. § 1028(a)(7) and (b)(1)(D). (ECF

No. 16.) The Honorable Sean F. Cox sentenced Defendant on October 28, 2010 to

a total term of imprisonment of 105 months and three years of supervised release.1

(ECF No. 32 at Pg. ID 91-92.) Defendant was released from custody on March 15,

2018 and presently before the Court is Defendant’s Motion for Early Termination

of Supervised Release, filed August 24, 2020. (ECF No. 67.) The government

filed a response to the motion on October 5, 2020. (ECF No. 69.) The Court




1
 This case was reassigned to the undersigned on January 20, 2015 pursuant to an
Administrative Order.
Case 4:09-cr-20614-LVP-MJH ECF No. 73, PageID.306 Filed 02/09/21 Page 2 of 4




granted Defendant’s request to file a reply brief, ordering it filed by December 20,

2020. (ECF No. 72.) However, Defendant has not filed a reply brief.

      Pursuant to § 3583(e), a district court has the discretion to terminate a term

of supervised release after the defendant’s completion of one year of his or her

supervised release term. 18 U.S.C. § 3583(e)(1). The statute instructs that early

termination of supervised release should occur only when the defendant’s conduct

and the interests of justice warrant such action. Id. The Sixth Circuit has stated

that “[e]arly termination is a discretionary decision warranted in cases of changed

circumstances, such as where the defendant exhibits ‘exceptionally good

behavior.’” United States v. Campbell, No. 05-6235, 2006 WL 3925588, at *1 (6th

Cir. July 25, 2006) (quoting United States v. Lussier, 104 F.3d 32, 36 (2d Cir.

1997)); United States v. Atkin, 38 F. App’x 196, 198 (6th Cir. 2002) (same).

      Defendant contends that his supervised release should be terminated early

for three reasons: (i) he has had no violations of his supervised release; (ii) he

“resides in Flint, MI with his parents and his two [] grandparents; and his gainfully

employed and is currently a student at his local college (Virtually)”; and (iii) he

“has surrounded himself with a different (more stable, gainfully employed and

non-criminal) support system.” (ECF No. 67 at Pg. ID 287.)

      The government contends that Defendant’s motion should be denied, and the

probation department agrees. (ECF No. 69 at Pg. ID 292.) The government argues

                                           2
Case 4:09-cr-20614-LVP-MJH ECF No. 73, PageID.307 Filed 02/09/21 Page 3 of 4




that Defendant has a “long history of committing acts of fraud” even after facing

charges in juvenile court, while on probation, and while in jail. (Id. at Pg. ID 295.)

The government highlights a 2010 incident in which Defendant was released from

custody after corrections officers received what purported to be an order of release

signed by a federal magistrate judge: Defendant had instructed another person to

create and fax the document to the jail in which Defendant was housed. (Id. at Pg.

ID 294-95.) The government argues that “cohabitation with [Defendant’s] parents

is not an adequate safeguard to the public—[Defendant] committed each of his

crimes while living with at least one parent.” (Id. at Pg. ID 295-96.)

      This Court is not convinced that changed circumstances exist to warrant

early termination of Defendant’s supervised release term. Defendant may be

complying with the rules governing his release—which is what is expected. See

U.S. v. Laine, 404 F. App’x 571, 574 (3d Cir. 2010) (“Simple compliance with the

conditions of supervised release are expected and not exceptional.”). Defendant

does not dispute that each of his crimes took place while he was living with at least

one parent and the Court notes that his two most recent adult convictions took

place while he was gainfully employed. (See PSR ⁋⁋ 7-10, 41, 61.) While the

Court encourages Defendant to continue efforts to build a positive support system

and further his education, there are no facts presented suggesting that there have

been changed circumstances justifying a modification.

                                          3
Case 4:09-cr-20614-LVP-MJH ECF No. 73, PageID.308 Filed 02/09/21 Page 4 of 4




     Accordingly,

     IT IS ORDERED that Defendant’s Motion for Early Termination of

Supervised Release (ECF No. 67) is DENIED.

     IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: February 9, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, February 9, 2021, by electronic and/or
U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                         4
